61 S.E.2d 106 (1950)
232 N.C. 418
STATE
v.
ROBINSON.
No. 146.
Supreme Court of North Carolina.
September 27, 1950.
 Harry McMullan, Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
Bill Atkins, Burnsville, for defendant.
DENNY, Justice.
The defendant contends he has complied with the terms and conditions upon which the original judgment was suspended, and that his contention is supported by the finding of the court to the effect that he paid the costs of the action and contributed to the support of his wife and children all sums received by him from the Veterans' Administration since the suspension of the judgment.
Undoubtedly the court intended to require the defendant to contribute to the support of his wife and children each month, during the period of suspension, a sum equal *107 to that he was then receiving from the Veterans' Administration on account of his dependents, but unfortunately the conditions upon which the judgment was suspended, were not so stipulated. We think the contention of the defendant must be upheld. This seems to be a case where the defendant wins in this particular round on a "technical knockout". State v. Miller, 225 N.C. 213, 34 S.E.2d 143.
Let the judgment be vacated.
Judgment vacated.